DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 7 is directed to a nonelected method invention.  The applicant having elected original apparatus claims 1-6, without traverse, in Applicant’s communication on February 9, 2021.  Claim 7 is not eligible for rejoinder.  Accordingly, claim 7 is cancelled in accordance with MPEP 1302.04. 

7.	(cancelled) 


Allowable Subject Matter
2.	The following is an examiner’s statement of reasons for allowance:
The applicant has amended claim 1 from reciting joining end faces to “joining cut faces”.  The closest prior art of record  is the Haase publication.  Haase discloses a front side pillar and a rear side pillar wherein the front side pillar has a lower part having a circumferences different from a second pillar part of the front-side pillar.  Haase in figures 2A-A  and 2B-B discloses overlapping flange ends 10 and 11 being joined together to form the front side pillar.  The cross sectional area of the front side pillar is inversely proportional to the length of the overlap between flanges 10 and 11 varies.  In other words, the cross-sectional area of the front side pillar tube gets smaller as the length of the flange overlap increases.  One of  Haase's flanges(11) has recesses therein to form joints (see claim 5 and figure 2A-A).  Haase intentionally couples together flanged ends of a plate member so that the flanges can be adapted with recesses therein to assist in making joints with other vehicle structures.   	
Mellas US Patent application Publication 2007/0193013 discloses a hydroforming method of forming a tapered pillar for a vehicle pillar wherein the blanks are formed into tubes by welding together cut edges  45, 46 (paragraph # 24).   Mellas does not disclose a front pillar comprising of both a front side pillar and a rear side pillar.
It would be improper under 35 USC 103 to modify Haase to form the front-side pillar into a pipe-like shape by joining together the side cut faces of a plate as taught by Mellas.  Such a modification to Haase would eliminate the flange weld in Haase and  along with it Haase’s flange recesses used for forming joints with other vehicle structure.  


In summary neither Haase, Tatsushi Mellas nor any of the other art of record discloses or teaches alone or in combination constructing a front side front pillar formed in a pipe-like shaping in which cut faces of a plate member are joined to each other.  Therefore claim 1 is not anticipated under 35 USC 102 or rendered obvious under 35 USC 103 base on the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612